IN THE SUPREME COURT OF THE STATE OF DELAWARE

    AMIR ELMORE,                               §
                                               §
        Defendant Below,                       §   No. 227, 2018
        Appellant,                             §
                                               §   Court Below—Superior Court
        v.                                     §   of the State of Delaware
                                               §
    STATE OF DELAWARE,                         §   Cr. ID No. 1404013039B (K)
                                               §
        Plaintiff Below,                       §
        Appellee.                              §

                               Submitted: May 30, 2018
                               Decided: July 17, 2018

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                          ORDER

       This 17th day of July 2018, after careful consideration of the appellant’s

opening brief, the appellee’s motion to affirm, and the record below, we conclude

that the Superior Court order, dated April 20, 2018, summarily dismissing the

appellant’s first motion for postconviction relief under Superior Court Criminal Rule

61 should be affirmed. Even if the appellant filed his motion in January 2017 as he

claims, this was more than a year after his conviction became final in June 2015.1




1
 Super. Ct. Crim. R. 61(m)(2) (providing that if a defendant files a direct appeal, the conviction
becomes final when the Supreme Court issues a mandate or order finally determining the case on
direct review). This Court affirmed the appellant’s convictions on June 9, 2015 and issued the
mandate on June 25, 2015. Elmore v. State, No. 597, 2014.
The motion was therefore untimely under Rule 61(i)(1) and did not satisfy the

pleading requirements of Rule 61(i)(5) or 61(d)(2).

      NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgment of the Superior Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ Collins J. Seitz, Jr.
                                             Justice




                                         2